USCA11 Case: 20-14603    Date Filed: 11/09/2021   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14603
                Non-Argument Calendar
                ____________________

JONATHAN KYLE LEWIS,
                                         Petitioner-Appellant,
versus
BROWARD COUNTY SHERIFF OFFICE,
BROWARD COUNTY SHERIFF,
17TH CIRCUIT IN BROWARD COUNTY EMPLOYEES,
BARBARA MCCARTHY,
Judge,
CHIEF JUDGE, et al.,


                                       Respondents-Appellees.
USCA11 Case: 20-14603            Date Filed: 11/09/2021        Page: 2 of 6




2                         Opinion of the Court                     20-14603

                        ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 0:20-cv-61585-RKA
                     ____________________

Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       Jonathan Lewis, a Florida pretrial detainee proceeding pro
se, appeals the district court’s denial of his consolidated habeas cor-
pus petitions, which the district court construed as brought under
28 U.S.C. § 2241. Lewis has moved for a certificate of appealability
(COA), which we ordered be carried with the case. Lewis argues a
COA is warranted and that we should reverse the district court be-
cause the district court erred in construing his habeas petition as a
§ 2241 petition and in applying the Younger 1 abstention doctrine to
dismiss his petitions. 2
      A COA is required to appeal when a detention “arises out of
process issued by a State court.” 28 U.S.C. § 2253(c)(1)(A). To

1 Younger v. Harris, 401 U.S. 37 (1971).
2 Unless a COA has been issued, federal courts of appeals lack jurisdiction to
rule on the merits of appeals from habeas petitioners. Gonzalez v. Thaler, 565
U.S. 134, 142 (2012). “We review a Younger abstention decision for an abuse
of discretion.” Hughes v. Att’y Gen. of Fla., 377 F.3d 1258, 1262 (11th Cir.
2004).
USCA11 Case: 20-14603         Date Filed: 11/09/2021    Page: 3 of 6




20-14603               Opinion of the Court                         3

obtain a COA, a movant must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the
district court dismissed a habeas petition on procedural grounds,
the movant must show that reasonable jurists would debate
(1) whether the motion states a valid claim of the denial of a con-
stitutional right, and (2) whether the district court was correct in
its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
        “[W]hen a petitioner seeks federal habeas relief prior to a
pending state criminal trial the petitioner must satisfy the Younger
abstention hurdles before the federal courts can grant such relief.”
Hughes v. Att’y Gen. of Fla., 377 F.3d 1258, 1262 (11th Cir. 2004)
(quotation marks omitted). In Younger, the Supreme Court noted
the “longstanding public policy” against federal-court interference
with state court proceedings and held that federal courts should not
intervene in a pending state criminal prosecution absent extraordi-
nary circumstances. Younger v. Harris, 401 U.S. 37, 43-44 (1971).
The Supreme Court set out three exceptions to the abstention doc-
trine: (1) there is evidence of state proceedings motivated by bad
faith; (2) irreparable injury would occur; or (3) there is no ade-
quate, alternative state forum where the constitutional issues can
be raised. Id. at 45, 53–54. Application of the Younger abstention
doctrine is, therefore, appropriate when the federal constitutional
claims at issue can be raised in an ongoing state court proceeding
and the individual seeking relief has not established that he lacks an
adequate opportunity to present those claims in the state proceed-
ings. Id. at 49.
USCA11 Case: 20-14603         Date Filed: 11/09/2021      Page: 4 of 6




4                       Opinion of the Court                  20-14603

       We deny a COA because reasonable jurists would not de-
bate that the district court properly construed Lewis’s habeas cor-
pus petitions as brought under § 2241 and properly dismissed them
under the Younger abstention doctrine. See 28 U.S.C. § 2253(c)(2);
Slack, 529 U.S. at 484. First, the district court did not err in con-
struing Lewis’s § 2254 petitions as § 2241 petitions because, as a
state pretrial detainee, he could only bring a habeas petition under
§ 2241. See Hughes, 377 F.3d at 1261–62; see also Thomas v.
Crosby, 371 F.3d 782, 786 (11th Cir. 2004) (determining a habeas
application filed by a state pretrial detainee is “governed by § 2241
only” (quotation marks omitted)). Next, Lewis’s detention re-
sulted from a pretrial detention order, which arose “out of a pro-
cess issued by a State court,” specifically the state court’s revoca-
tion of Lewis’s bond in his several criminal cases. See Medberry v.
Crosby, 351 F.3d 1049, 1063 (11th Cir. 2003) (concluding the phrase
in 28 U.S.C. § 2253(c)(1)(A), “arises out of process issued by a State
court,” required a COA in a challenge to a prisoner’s disciplinary
proceeding when the prisoner’s detention originated in a “state
court process”). Thus, a COA is required to appeal from the district
court’s denial of Lewis’s § 2241 petitions.
        Next, while Lewis sought to challenge his pretrial detention
based on a retaliatory conspiracy of state court and jail officials, his
risk of serious disease from COVID-19, and ineffective assistance of
counsel, the district court properly dismissed his petitions as barred
by the Younger abstention doctrine. Because Lewis was involved
in ongoing state court proceedings, and his § 2241 petitions
USCA11 Case: 20-14603         Date Filed: 11/09/2021     Page: 5 of 6




20-14603                Opinion of the Court                         5

concerned the lawfulness of those proceedings and his continued
detention pursuant to those proceedings, the Younger abstention
doctrine precluded federal interference, absent extraordinary cir-
cumstance. Younger, 401 U.S. at 43. Moreover, Lewis did not al-
lege that bad faith motivated the initiation of the proceedings, and
while Lewis claimed he would be irreparably injured if the district
court did not intervene, he failed to explain why he did not bring
his allegations to the attention of the state courts. Id. at 45, 53-54.
Further, Lewis failed to meet his burden to show that he lacked an
adequate, alternative state forum to raise his constitutional claims
because the record demonstrated his state proceedings were ongo-
ing and he had been able to raise other claims to the state court,
including his petitions for mandamus and motion to remove his
appointed counsel, but failed to challenge the state court’s bond
decision or file a state habeas petition. See 31 Foster Children v.
Bush, 329 F.3d 1255, 1279 (11th Cir. 2003) (explaining the individual
claiming the inadequate-remedy exception to the doctrine has the
burden of establishing that the state proceedings do not provide an
adequate remedy for his claims).
       Thus, a COA is not warranted because reasonable jurists
would not debate that the district court properly construed Lewis’s
petitions as § 2241 petitions and properly dismissed them as barred
by the Younger abstention doctrine. Slack, 529 U.S. at 484.
USCA11 Case: 20-14603          Date Filed: 11/09/2021     Page: 6 of 6




6                       Opinion of the Court                     20-14603

Accordingly, we deny Lewis’s motion for a COA and dismiss his
appeal for lack of jurisdiction.3
    CERTIFICATE OF APPEALABILITY DENIED AND
APPEAL DISMISSED.




3 Lewis’s motion for appointment of counsel is DENIED as moot.